Lindsay, J.
On the application for a new trial, the motion was grounded upon the alleged reasons: 1. That the verdict of the jury was contrary to the evidence. 2. That the court erred in the charge of the law to the jury.
As there is no statement of facts in the record, the court can not notice the first of these reasons. And as to the second, in considering, the charge, the court, for want of the facts, can only determine whether the law announced in the charge is abstractly correct.
In scrutinizing that charge, this court finds no principle announced unsanctioned by law. Whether the facts proved upon the trial required the enunciation of all the principles contained in the charge, this court has no means of knowing. The judgment is affirmed.
Affirmed,